Citation Nr: 0412193	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  92-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark , Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Jose A. Juarvez, M.D., and Manuel Colon-Vargas, 
M.D.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1988 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO subsequently issued another 
decision in November 1988 after learning that it mistakenly 
had considered medical evidence concerning another veteran.  
The denial status was confirmed, however, and the veteran 
appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in June 1997 that upheld the RO's 
1988 decision.  This decision was appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  The Court issued a 
memorandum decision in May 1999 vacating the Board's decision 
and remanding the case for further development and 
readjudication.   The Board, in turn, remanded the case to 
the RO in January 2000 to comply with the Court's decision.  
The case returned to the Board following completion of 
development made pursuant to its January 2000 remand.  The 
Board issued a decision to deny service connection for PTSD 
in September 2002.  The veteran appealed that denial to the 
Court, which in August 2003 adopted the parties' joint motion 
to vacate the decision and to remand the case for addition 
development relative to Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the holdings of Quartuccio v. Principi, 16 Vet App 183 (2002) 
and Charles v. Principi, 16 Vet App 370 (2002), among other 
concerns.  


REMAND

The Board observes that the veteran's representative, in 
February 2004, requested more time for the submission of 
additional records.  In April 2004, the veteran's 
representative requested that VA search alternative sources, 
such as unit records, in order to verify the veteran's 
allegations of service connection.  Inasmuch as there is an 
indication that additional evidence exists that has not been 
associated with the veteran's claims folder, the case should 
be remanded to the RO for the following actions:   

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should ask the veteran and his 
representative to identify all existing 
evidence that has not been associated 
with his claims folder.  In addition, the 
RO should comply with the duties 
articulated in Quartuccio, supra, and 
38 C.F.R. § 3.159(b)(1) is required as 
well.  That is, the veteran should be 
advised of the allocations of burdens in 
obtaining the evidence necessary to 
substantiate his claim and should be 
requested to send VA all pertinent 
evidence or information in his 
possession.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




